Citation Nr: 0808426	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for exposure to Agent 
Orange.  

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for glaucoma, 
currently rated as 10 percent disabling.  

5.  Entitlement to an initial compensable evaluation, for 
residuals of a thyroidectomy prior to November 26, 2003 and 
an initial rating in excess of 10 percent, from July 03, 
2002.  

6.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy of the right upper 
extremity.  

7.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy of the left upper 
extremity.  

8.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy of the right lower 
extremity.  

9.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956; June 1959 to September 1961, and from October 1961 to 
September 1978.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The November 2002 VA examination of the veteran's eyes 
includes diagnosis of some background diabetic retinopathy.  
As service connection has been granted for diabetes mellitus 
the Board has construed this as raising a claim for service 
connection for diabetic retinopathy.  In his May 2003 notice 
of disagreement the veteran raised a claim for an earlier 
effective date for service connection for diabetes mellitus.  
The veteran submitted a statement in December 2003 and raised 
a claim for service connection for impotence as secondary to 
his service-connected diabetes.  As these issues have not 
been developed or certified for appellate review they are 
referred to the RO for appropriate action.  

The issues of an increased evaluation for glaucoma and 
service connection for anemia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has not identified any additional disability, 
impairment or symptoms which he claims are related to 
exposure to Agent Orange.  

2.  The veteran's service-connected diabetes mellitus is 
treated with Glucophage, a restricted diet with no regulation 
of activities.  The veteran visits his diabetic care provider 
every three to four months.  During the rating period the 
veteran has not been hospitalized for either episodes of 
ketoacidosis or hypoglycemia reactions.  

3.  Post service military medical facility records document 
that a total thyroidectomy was performed in January 1992.  
Synthyroid was prescribed in January 1992 and has been taken 
continuously from that date.  

4.  The veteran's residuals of a thyroidectomy do not produce 
symptoms such as constipation, mental sluggishness, muscular 
weakness or weight gain.  

5.  The veteran's peripheral neuropathy of the right upper 
extremity produces symptoms of decreased sensation with no 
evidence or loss of strength, trophic changes or atrophy.  

6.  The veteran's peripheral neuropathy of the left upper 
extremity produces symptoms of decreased sensation with no 
evidence or loss of strength, trophic changes or atrophy.  

7.  The veteran's peripheral neuropathy of the right lower 
extremity produces symptoms of decreased sensation with no 
evidence or loss of strength, trophic changes or atrophy.  

8.  The veteran's peripheral neuropathy of the left lower 
extremity produces symptoms of decreased sensation with no 
evidence or loss of strength, trophic changes or atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability due 
to exposure to Agent Orange in service have not been met.  
38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2007).  

3.  The criteria for an initial 10 percent rating for 
residuals of a thyroidectomy prior to November 26, 2003, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2007).  

4.  The criteria for an initial rating, in excess of 10 
percent, for residuals of a thyroidectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (2007).  

5.  The criteria for an initial rating, in excess of 10 
percent, for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  

6.  The criteria for an initial rating, in excess of 10 
percent, for peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  

7.  The criteria for an initial rating, in excess of 10 
percent, for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

8.  The criteria for an initial rating, in excess of 10 
percent, for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in September 2002, October 2002, December 
2002, November 2003, December 2003, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  In his July 2002 claim 
the veteran outlined the criteria for rating diabetes 
mellitus, such as the use of diet, medications and exercise.  
On his VA Form 9 the veteran specifically referenced the 
criteria he believes support higher ratings.  Vazquez-Flores 
v. Peake, __ Vet. App. __, No. 05-0355 (Jan. 30, 2008).  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase with 
respect to the service connection claim decided herein.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
exposure to Agent Orange, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
his private medical records, VA treatment records and service 
medical facility records which he authorized VA to request, 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, the veteran was examined for VA 
purposes in connection with his claims.  In September 2003, 
the veteran indicated he had no further evidence to submit.  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Service Connection for Exposure to Agent Orange

In July 2002, the RO received the veteran's claim.  He wrote 
as follows:  I was stationed in Vietnam from March 1971 to 
Late January 1972.  I request you explore possible 
association of my conditions with Agent Orange exposure.  I 
am on the Agent Orange Registry.  

In the May 2003 rating decision the RO noted that exposure 
alone to Agent Orange was not a disability.  The veteran has 
not identified any specific symptoms or disorders he contends 
are related to exposure to Agent Orange.  

The regulations provide presumptive service connection for 
the following diseases based on exposure to Agent Orange in 
service, chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  

The Board notes that service connection has already been 
granted for Type 2 diabetes mellitus and peripheral 
neuropathy.  The veteran has not identified any other 
disorders in the regulation or any other disability which he 
contends is related to exposure to Agent Orange in service.  

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  The Board does not dispute that the 
veteran was exposed to Agent Orange, but exposure alone is 
not a disability.  Accordingly, this aspect of the appeal is 
denied.  

Increased Rating for Diabetes Mellitus

Diabetes mellitus was diagnosed in service.  Service 
connection was granted in a March 1981 rating decision, and a 
10 percent rating was assigned.  In July 2002, the veteran 
submitted his claim for a increased rating for diabetes 
mellitus.  The veteran asserted that whereas his diabetes 
mellitus had previously been controlled by diet and exercise, 
it was now necessary to use increased medications for 
control.  

In January 2003, the RO arranged for the veteran to be 
examined by VA.  The veteran denied being hospitalized for 
ketoacidosis or hypoglycemia.  He had however been treated in 
the emergency room one time for hypoglycemia since his 
diagnosis of diabetes mellitus.  He was currently on a 2000 
calorie ADA diet.  His activities were not restricted.  He 
was being treated with Glucophage XR 1000 twice a day, Amaryl 
6 milligrams every morning and Starlix 120 milligrams three 
times a day.  He visited his diabetic care provider every 
three to four months.  He denied any loss of strength.  
Examination revealed the veteran weighed 240 pounds.  
Diabetes mellitus type 2 with residual glaucoma, diabetic 
neuropathy, post surgical thyroid (hypothyroidism), 
onyxchauxis and glaucoma were diagnosed.  

The RO in May 2003 granted an increased rating to 20 percent 
for diabetes mellitus.  The veteran appealed that rating and 
asserted on his VA Form 9 that his diabetes mellitus should 
be rated as 40 percent disabling because he was on a 
restricted diet.  

The Board has reviewed the veteran's VA outpatient treatment 
records, particularly his routine follow up visits.  Although 
they reflect adjustments in the veteran's medications for 
control of his diabetes mellitus, they do not reveal any 
episodes of ketoacidosis or hypoglycemia, or hospitalizations 
for treatment of diabetes mellitus.  Notably November 2003 VA 
records indicate his diabetes was under fair control.  

The Schedule for Rating Disabilities provides 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 for rating disability due to 
diabetes mellitus.  Diabetes mellitus that is manageable by 
restricted diet only is rated 10 percent disabling.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities is rated 40 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119. 

When the Board compared the evidence with the criteria for a 
higher rating of 40 percent, there was no evidence indicating 
the veteran's activities were restricted due to his diabetes 
mellitus.  Clearly, the evidence demonstrates treatment with 
insulin and a restricted diet, but the distinction between a 
20 percent rating and the higher rating of 40 is the addition 
of the requirement that activities be restricted.  In 
addition, there is no history during the rating period of 
hospitalization for treatment of diabetes mellitus.  The 
veteran's complications of diabetes mellitus, such as 
peripheral neuropathy are rated separately.  

An increased rating for diabetes mellitus is not warranted.  

Initial Rating for Residuals of a Thyroidectomy

In July 2002, the veteran filed his claim for service 
connection for residuals of a thyroidectomy.  Service medical 
facility records reveal a thyroidectomy was performed in 
January 1992.  Synthyroid was prescribed immediately after 
the surgery.  Private hospital records in August 2001 
document that the veteran was taking Synthyroid.  

The veteran was examined in January 2003.  The veteran denied 
any loss of strength.  His pulse was 77.  An EKG revealed 
normal sinus rhythm with ventricular rate of 64 beats per 
minute.  

Based on the VA physician opinion in January 2003 that the 
veteran's hypothyroidism was related to his service connected 
diabetes mellitus, service connection was granted for 
residuals of a thyroidectomy in a May 2003 rating decision.  
The effective date of service connection was July 3, 2002.  A 
noncompensable rating was assigned.  

The veteran disagreed with the initial noncompensable rating 
assigned.  A second VA examination was conducted in January 
2004.  The veteran's current medications included Synthyroid.  
The veteran reported problems with occasional fatigue, 
particularly when working for extended periods.  His wife 
reported he sometimes had short term memory loss.  He denied 
having any gastrointestinal problems, including no problems 
with constipation.  He denied any heat or cold intolerance.  
He denied any problems with muscle strength or tremor.  He 
reported aggressively trying to lose weigh over the last six 
months and had lost approximately 5 to 10 pounds.  
Examination revealed the veteran weighed 231 pounds.  His 
pulse was 74.  Cardiovascular evaluation revealed regular 
rate and rhythm.  Strength testing was 5/5 on the upper and 
lower extremities.  No tremor was evident on examination.  
The assessment was hypothyroidism, status post thyroidectomy, 
with mild impairment 

In a February 2004 rating decision the RO granted a 10 
percent rating effective November 26, 2003.  

The Schedule for Rating Disabilities provides the criteria 
for rating disability due to hypothyroidism at 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2007).  Hypothyroidism with 
fatigability, or; continuous medication required for control, 
is rated 10 percent disabling.  Hypothyroidism with 
fatigability, constipation, and mental sluggishness is rated 
30 percent disabling.  Hypothyroidism with muscular weakness, 
mental disturbance, and weight gain is rated 60 percent 
disabling.  Hypothyroidism with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 
percent disabling.  

The RO assigned a noncompensable rating from July 3, 2002 to 
November 26, 2003.  It is observed that Synthyroid was first 
prescribed immediately after the veteran's thyroidectomy in 
January 1992.  Subsequent service medical facility records, 
the veteran's VA treatment records and the August 2001 
private hospital records all indicate the veteran's residuals 
of thyroidectomy have been continuously treated with 
Synthyroid.  The evidence demonstrates the veteran has used 
continuous medication, Synthyroid, which is the criteria for 
a 10 percent evaluation.  Based on those findings a 10 
percent rating is assigned for the period prior to November 
26, 2003 for the veteran's residuals of thyroidectomy.  

As to whether a rating in excess of 10 percent is warranted, 
although the veteran has complained of having fatigue after 
working there is no evidence of either symptoms of 
constipation or mental sluggishness.  The veteran's spouse 
reported some short term memory loss, but no difficulty with 
concentration or ability to think is indicated.  The criteria 
for a 30 percent rating specifically states there must be 
hypothyroidism with all the symptoms listed in the diagnostic 
code.  The connective "and" is used to indicate all of the 
enumerated symptoms are required.  Fatigability and 
continuous medication alone are rated as 10 percent 
disabling.  The evidence does not demonstrate symptoms 
commensurate with a 30 percent evaluation.  

As the evidence illustrates the veteran's residuals of 
hypothyroidism are consistently controlled by medication and 
produce only fatigue, there is no basis for assigning a 
staged rating.  




Initial Ratings for Peripheral Neuropathy.  

September 2002 VA outpatient treatment records include an 
evaluation by the veteran's VA primary care provider.  This 
included a physical examination and diabetic foot screening.  
Physical examination revealed the veteran had full range of 
motion of all joints and a normal gait.  His pedal pulses 
were palpable.  He was intact to sensation with use of mono-
filament 9/10, bilaterally.  The assessment did not include 
any diagnosis of peripheral neuropathy.  

In January 2003, the veteran was examined by VA to diagnosis 
any complications of his service connected diabetes mellitus.  
The veteran reported having intermittent tingling of the legs 
and arms.  Examination revealed decreased monofilament 
testing and response to sharps to the upper extremities, 
lower extremities, feet and hands.  Diabetic neuropathy was 
diagnosed.  

In a May 2003 rating decision the RO granted service 
connection for peripheral neuropathy of all four extremities.  
A separation 10 percent rating was assigned for each 
extremity.  

A May 2003 VA diabetic foot examination noted his foot pulses 
were normal.  His foot sensation was normal.  The physical 
examination report noted that there was no sensation loss in 
the extremities.  The veteran had full range of motion and a 
normal gait.  

April 2003 VA records reveal the veteran complained of an 
insensate foot and neuropathy.  An April 2003 VA addendum 
revealed normal strength.  The veteran reported that he had 
been wearing diabetic shoes for five years.  He stated that 
sensation was decreased.  The veteran stated when his sugar 
got high it affected his sensations.  Neurological 
examination included sensibility testing with Semmes-
Weinstein 5.07.  It was measured as 10/10 on the right and 
left.  Protective sensation was still intact.  

In January 2004 VA examination revealed strength was 5/5 in 
the upper extremity and 5/5 in the lower extremity.  

The Schedule for Rating Disabilities does not include a 
specific rating code for evaluating diabetic neuropathy.  The 
diagnostic code for rating diabetes mellitus instructs in 
Note (1) that compensable complications of diabetes are to be 
rated separately unless they are used to support a 100 
percent rating.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 
(2007).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).  In this case the functions affected 
involve the peripheral nerves and affect sensation.  
Impairment of the peripheral nerves is rated based on the 
nerve involved.  

In rating disability of the peripheral nerves attention is to 
be given to the site and character of the injury, the 
relative impairment, in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2007).  

Neuritis and neuralgia of the peripheral nerves is to be 
rated with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.123, 4.124 (2007).  

The anatomic location of the veteran's diabetic neuropathy of 
the upper extremities is most closely analogous to that of 
the median nerve, which is located in the arm and affects the 
hand.  Impairment of the median nerve is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).  Diagnostic 
Code 8515 provides that mild incomplete paralysis is rated 10 
percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and severe incomplete paralysis is rated 50 percent disabling 
on the major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the 
median nerve.  Diagnostic Code 8715 provides a rating for 
neuralgia of the median nerve.  

Under the heading for Diseases of the Peripheral Nerves, 
Schedule of Ratings, are the following instructions: The term 
"incomplete paralysis" with this and other peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when there 
is bilateral involvement, the VA adjudicator is to combine 
the ratings for the peripheral nerves, with application of 
the bilateral factor.  38 C.F.R. § 4.124a.  

The Board has carefully reviewed the evidence to determine if 
the veteran's symptoms of diabetic neuropathy of the upper 
extremities cause anything other than sensory symptoms.  The 
evidence does not indicate there is any loss of motor 
function, the veteran has full range of motion of all 
extremities.  There is no loss of strength, strength testing 
was 5/5 in all extremities.  There is no evidence of trophic 
changes or atrophy.  In the absence any symptoms other than 
sensory impairment the regulations instruct that only a 
rating of mild or moderate degree may be assigned.  

The current 10 percent rating assigned represents mild 
impairment of the median nerves of the right and left 
extremities.  Moderate impairment of the nerve is required 
for a higher 30 percent rating for the major hand and a 
higher 20 percent rating for the minor hand.  The Board has 
reviewed the evidence for indications of the severity of the 
veteran's sensory symptoms.  The veteran initially described 
them to the VA examiner in January 2003 as intermittent 
tingling.  On his VA Form 9 the veteran referred to his 
numbness.  The veteran has not reported or described anything 
other than mild sensory symptoms which is consistent with the 
VA treatment records which noted the extremities were normal 
and found no sensory impairment.  Although the January 2003 
VA examination report documents loss of sensation later 
evaluations found no sensory loss.  The Board has concluded 
the evidence demonstrates the veteran's diabetic neuropathy 
produces only mild sensory symptoms which is consistent with 
the 10 percent rating assigned for the right and the left 
upper extremities.  

The veteran's diabetic neuropathy of the lower extremities is 
most nearly analogous to the anatomic location of the sciatic 
nerve.  The criteria for rating impairment of the sciatic 
nerve are set out at 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).  Diagnostic Code 8520 provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

The Board first reviewed the evidence to determine if there 
were symptoms other than sensory impairment of the lower 
extremities.  The veteran has reported only tingling and 
numbness, and treatment records and records of the 
examinations found only some loss of sensation.  There is no 
loss of strength, range of motion, or inference with gait 
noted in any of the medical records.  No trophic changes were 
reported.  Based on those facts, the regulations instruct 
that only a rating for mild or moderate impairment may be 
assigned under the Diagnostic Codes for the peripheral 
nerves.  

A 10 percent rating is assigned for each lower extremity 
based on mild impairment.  A 20 percent rating requires 
moderate impairment.  In reviewing the record the Board found 
no evidence of decreased sensation in September 2002, 
decreased sensation to sharps in January 2003, no sensation 
loss in May 2003 and in April 2003 testing for sensibility 
was 10/10 on the right and left, and protective sensation was 
intact.  Based on those findings the evidence demonstrates 
only mild impairment of sensation.  An initial rating higher 
than 10 percent for the right and 10 percent for the left 
extremities is not warranted.  As the symptoms during the 
rating period are documented as either mild or absent, a 
staged rating is not for application in this instance.  


ORDER

Service connection for exposure to Agent Orange is denied.  

An increased rating for diabetes mellitus is denied.  

An initial 10 percent rating for residuals of a 
thyroidectomy, prior to November 26, 2003, is granted subject 
to regulations governing the award of monetary benefits.  

An initial rating in excess of 10 percent for residuals of a 
thyroidectomy is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.  



REMAND

With respect to anemia, medical records reflect treatment for 
it, and as the veteran requested, he should be examined to 
ascertain its likely etiology.  

Regarding the claim for an increased rating for glaucoma, 
impairment due to glaucoma is rated based on impairment of 
visual acuity or field loss.  Visual field loss has not been 
recently charted.  Therefore, another eye examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since 2003 for glaucoma, 
diabetic retinopathy or anemia.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded a VA 
examination to assess the current 
severity of his service-connected 
glaucoma.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examining physician should conduct all 
diagnostic testing and evaluation needed 
to evaluate this disorder in accordance 
with 38 C.F.R. §§ 4.75, 4.76, and 4.76a -
- to include measurements of both 
uncorrected and corrected visual acuity, 
and visual field testing.  This should 
include charting any loss of field of 
vision.  A copy of the chart/s should be 
included with the report of examination.  

To the extent possible, the examiner is 
asked to distinguish between any loss of 
field of vision that is attributable to 
his service-connected glaucoma or 
diabetic retinopathy from those 
attributable to his cataracts.  If, 
however, it is not possible or feasible 
to make this distinction, that should be 
so stated.  

3.  VA should arrange for the veteran to 
afforded an examination to determine if 
he currently has anemia.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  In the event the veteran 
has anemia, the examiner should offer an 
opinion as to its etiology, and 
particularly, whether it is at least as 
likely as not (50 percent probability) 
that the veteran's anemia is causally 
related to either his service connected 
diabetes mellitus or residuals of 
thyroidectomy.  

4.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for glaucoma and anemia as required by 
Dingess/Hartman In addition VA must 
inform the claimant that, to substantiate 
a claim for increase, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life as required by Vazquez-Flores.  

5.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


